      CASE 0:20-cr-00035-MJD-KMM Document 45 Filed 07/29/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                                         No. 0:20-CR-00035-MJD-KMM

                        Plaintiff,

 v.                                                                    ORDER

 ALONZO CARTER,

                        Defendant.


       This matter is before the Court on the parties’ motions for discovery and disclosure. The
Court heard oral argument on these motions as well as Mr. Carter’s motions to suppress evidence
and statements. Based on the motions, the argument, and the entire record, the Court enters the
following Order.

       1.      The Government’s Motion For Discovery Pursuant To Federal Rules Of
Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2. The government’s discovery motion
(ECF No. 11) is GRANTED to the extent that Mr. Carter shall provide discovery and disclosure
as required by the applicable Rules. Further, the government shall make any expert disclosures
required by Fed. R. Crim. P. 16 at least three weeks prior to trial. Mr. Carter shall make any
reciprocal expert disclosures at least two weeks prior to trial.

       2.      Mr. Carter’s Motion To Disclose Government’s Intent To Introduce Any
404(b) Evidence. Mr. Carter’s motion requesting notice of the government’s intent to introduce
evidence of other crimes, wrongs, or bad acts pursuant to Federal Rule of Evidence 404(b) (ECF
No. 22) is GRANTED. The government shall provide the notice required by Rule 404(b) at
least three weeks prior to trial.

       3.      Mr. Carter’s Motion To Disclose Any Evidence That Is “Helpful” To The
Defense. Mr. Carter seeks disclosure of information that would be “‘helpful’ to the defense or
‘favorable’ to the Defendant” pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and Kyles v.
Whitley, 514 U.S. 419 (1995). Mr. Carter’s motion (ECF No. 23) is GRANTED. The
government shall comply with the obligations imposed by Brady and other controlling precedent
requiring disclosure of evidence that is favorable to the defense.




                                                 1
      CASE 0:20-cr-00035-MJD-KMM Document 45 Filed 07/29/20 Page 2 of 3




        4.      Mr. Carter’s Motion For Early Release Of Jencks Act Material. Mr. Carter’s
motion requesting early disclosure of Jencks Act material (ECF No. 24) is DENIED. Nothing in
this Order precludes the government from providing material covered by the Jencks Act prior to
trial, and the government has agreed to provide such disclosure at least three business days
before trial begins. Nevertheless, the Court strongly encourages the government to make such
disclosures even sooner, if possible, to avoid unnecessary disruption of the trial and to allow
reasonable preparation of a defense.

        5.      Mr. Carter’s Motion To Disclose The Identity Of All Informants Who Were
Witnesses To Or Participants In The Crimes Charged In The Indictment. Mr. Carter seeks
an Order requiring the prosecution to provide him with the identities of all informants who were
witnesses to or participants in the crimes charged in the indictment pursuant to Roviaro v. United
States, 353 U.S. 53 (1957). Specifically, Mr. Carter notes that the government used information
provided by at least one informant in an affidavit supporting applications for search warrants that
led to the charges against him. He seeks disclosure of this informant’s identity and that the
informant be made available for an interview. The government asserts that the “informant” who
provided information in support of a search warrant authorizing an ion swab and the warrant for
Mr. Carter’s townhouse was an “anonymous tipster,” that the government is unaware of this
person’s identity, and that it does not intend to call the tipster as a witness at trial. The
government represents that it used no other informants during the investigation, but if it learns
that is not the case, it will inform defense counsel so that the parties can negotiate the timing of
disclosure and make any informant available for interview. Based on the government’s
representations, Mr. Carter’s motion (ECF No. 25) is DENIED WITHOUT PREJUDICE. If
the government’s position changes regarding the alleged “tipster” or if it learns of any other
informants used during the investigation, it must notify the defense of the identity of any
informant at least three weeks prior to trial.

        6.      Motion To Suppress Statements. Mr. Carter filed a motion to suppress
statements made at the time of his arrest. The government represents that it does not intend to
offer any part of Mr. Carter’s statements during its case in chief. Based on the government’s
representation, Mr. Carter withdrew the motion to suppress statements at the hearing.
Accordingly, the motion to suppress statements (ECF No. 20) is DEEMED WITHDRAWN at
this time. If the government’s position changes, and it intends to offer Mr. Carter’s statements
against him at trial, Mr. Carter may renew this motion.




                                                    2
      CASE 0:20-cr-00035-MJD-KMM Document 45 Filed 07/29/20 Page 3 of 3




       7.      Motions To Suppress Evidence. Mr. Carter challenges the sufficiency of several
search warrants used to obtain evidence the government intends to offer against him at trial. The
Court heard oral argument on these suppression motions, established a post-hearing briefing
schedule for the presentation of any additional arguments, will take the matters under advisement
upon receipt of the post-hearing briefing, and will issue a report and recommendation concerning
the motions.


Date: July 29, 2020

                                                             s/Katherine Menendez
                                                            Katherine Menendez
                                                            United States Magistrate Judge




                                                3
